

OPIANT PHARMACEUTICALS, INC.
DIRECTOR AGREEMENT
This DIRECTOR AGREEMENT (this “Agreement”) by and between Craig A. Collard
(“Director”) and Opiant Pharmaceuticals, Inc. (“Company”), with its corporate
headquarters at 201 Santa Monica Blvd., 5th Floor, Santa Monica, CA 90401, is
dated and effective as of October 29, 2018 (the “Appointment Date”).
W I T N E S S E T H:
WHEREAS, Company wishes to retain Director to provide certain services to
Company as set forth in Paragraph 1 below; and
WHEREAS, Director has agreed to provide the services on the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the promises and of the mutual
representations, warranties and agreements set forth herein, Director and
Company agree as follows:
1. Duties. During the Term (as defined in Paragraph 4 below), Director shall
provide advisory services to Company as reasonably needed by Company (e.g.
attend at least four (4) in person Board meetings to the extent such are
scheduled and be available for Board calls upon reasonable notice) and serve as
a member of the Board of Directors (the “Board”) of Company (the “Duties”).
Director shall serve on committees and as Chair of committees as reasonably
determined by the Board. Director agrees to use his best efforts in connection
with performing the Duties under this Agreement. Director acknowledges and
agrees that he does not have the authority to bind Company with respect to any
matters, including the execution of agreements, without authorization from a
majority of the Board.
2. Fees. Director shall be compensated for performing the Duties as follows:
The cash compensation shall be equivalent to $65,000 per annum, paid in $16,250
installments after the end of each calendar quarter during which Director
serves, and pro-rated as appropriate. In addition, (i) as a member of the Audit
Committee the Director will receive an annual retainer of $8,000 per annum, paid
in $2,000 installments after the end of each calendar quarter during which
Director serves, and pro-rated as appropriate, and (ii) as a member of the
Corporate Governance and Nominating Committee the Director will receive an
annual retainer of $4,000 per annum, paid in $1,000 installments after the end
of each calendar quarter during which Director serves, and pro-rated as
appropriate. The Board may consider additional cash compensation, as
appropriate.
On October 29, 2018, the Director also shall receive stock option compensation
equal to 5,000 options to purchase the Company Common Stock under the 2017
Long-Term Incentive Plan, each with a ten-year life and the following terms:


Grant Date: October 29, 2018


Number of Options: 5,000 Options, each permitting the purchase of one Share


Exercise Price: $17.61 per share


Expiration Date: The Options expire at 5:00 P.M. Eastern Time on the last
business day coincident with or prior to the 10th anniversary of the Grant Date
(the “Expiration Date”), unless fully exercised or terminated earlier.






--------------------------------------------------------------------------------




Exercisability Schedule: The Options become exercisable 1/3 on the first, second
and third anniversary of the Grant Date.
In the future the Board may consider additional option compensation, as
appropriate.
3. No Benefits; Taxes; Expenses.
(a) Director is not an employee of Company and will not be entitled to
participate in, or receive any, benefit or right as a Company employee under any
Company employee benefit and welfare plans, including, without limitation,
employee insurance, pension, savings and security plans, as a result of his
entering into this Agreement.
(b) Director shall be responsible for all estimated, withholding, social
security, disability, unemployment, self-employment self and other taxes,
imposed on Director by the federal government or any other domestic or
non-domestic, federal, state, or local tax authority.
(c) Company shall reimburse Director for his reasonable and documented expenses
associated with rendering the Duties that are consistent with the reimbursement
policies and procedures of Company.
4. Term and Termination. The term of this Agreement (the “Term”) shall commence
on the Appointment Date and shall terminate upon Director ceasing to be a member
of the Board in accordance with the organizational documents of Company. For
clarity, this Agreement does not guarantee Director that he shall be a member of
the Board for any set period of time and that his appointment to the Board is
subject to discretion of Company’s stockholders and Board in accordance with
Company’s organizational documents. Notwithstanding the foregoing, this
Agreement may be terminated by Company for “Cause” upon written notice. “Cause”
means (i) Director has willfully breached or willfully neglected his duties and
responsibilities as a member of the Board or a committee, (ii) conviction of or
a plea of no contest by Director with respect to a felony occurring on or after
the execution of this Agreement, (iii) material breach of this Agreement by
Director, (iv) acts of fraud, dishonesty, misappropriation, or embezzlement by
Director, (v) willful failure by Director to comply with the Board’s reasonable
orders or directives consistent with Director’s position, or (vi) becoming
disqualified or prohibited by law from serving as Director of Company; provided,
however, that in the case of any act or failure to act described in clauses (i),
(iii), or (v) above, such act or failure to act will not constitute Cause if,
within ten (10) days after notice of such act or failure to act is given to
Director by Company, Director has corrected such act or failure to act (if it is
capable of correction). Paragraphs 5 through 15 hereof shall survive the
termination or expiration of this Agreement.
5. Confidential Information. During the Term, and at any time thereafter,
Director shall not, without the written or electronic consent of Company’s Chief
Executive Officer or the consent of a majority of the Board, disclose to any
person, firm or corporation (except, during the Term, to the extent necessary to
perform his duties hereunder) any customer lists, trade secrets, reports,
correspondence, mailing lists, manuals, price lists, Board lists, prospective
Board lists, letters, records or any other confidential information relating to
the business of Company or any persons or entities controlling, controlled by or
under common control with Company (“Affiliate”) of Company and shall not,
without the written or electronic consent of Company’s Chief Executive Officer
or the consent of a majority of the Board, deliver any oral address or speech or
publish, or knowingly permit to be published, any written matter in any way
relating to confidential information regarding the business of Company or any
Affiliate.
6. Non-Disparagement. During the Term and at all times thereafter, Director
shall not malign, criticize, or otherwise disparage Company, the Affiliates or
their respective officers or directors.
7. Delivery of Records and Injunctive Relief.




--------------------------------------------------------------------------------




(a) Upon the end of the Term or upon termination, Director shall deliver to
Company all correspondence, reports, customer lists, office keys, manuals,
advertising brochures, sample contracts, price lists, Board lists, prospective
customer lists, mailing lists, letters, records and any and all other documents
pertaining to or containing information relative to the business of Company or
shall provide Company with written certification that all such tangible records
of Company has been destroyed.
(b) Director understands that in the event of a violation of the provisions of
this Paragraph 7, Company shall have the right to seek injunctive relief, in
addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this Paragraph
7 shall be in addition to any legal or equitable remedies existing between
Director and Company, and shall not be construed as a limitation upon, or as
alternative or in lieu of, such remedies.
8. Indemnification. Company shall indemnify Director from any loss, damage, cost
or expense (including reasonable attorney’s fees) (“Loss”) arising from or
related to a third party claim, demand, assessment, action, suit or proceeding
(“Claim”), including without limitation, any Claim arising from or related to
Director’s services in his capacity as a member of the Board. Notwithstanding
the foregoing, Company shall not be liable for Losses to the extent such Losses
are caused by the negligence, recklessness or misconduct of Director or breach
of any of the terms of this Agreement by Director.
9. Insurance. Upon the Board’s determination, Company will procure Directors and
Officers insurance providing reasonable coverage to the Board.
10. Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that Director’s obligations under Paragraphs 5, 6, and 7 of this
Agreement and Company’s obligations under Paragraph 8 of this Agreement shall
continue despite the expiration of the term of this Agreement or its
termination.
11. No Agency Relationship. This Agreement does not, and shall not be deemed to,
make either party hereto the agent or legal representative of the other for any
purpose whatsoever. Neither party shall have the right or authority to assume or
create any obligations or responsibility whatsoever, express or implied, on
behalf of or in the name of the other, or to bind the other in any respect
whatsoever.
12. Independent Contractor. In making and performing this Agreement, Director
shall act at all times as an independent contractor and nothing contained in
this Agreement shall be construed or implied to create between Director and
Company an agency, partnership, or employee-employer relationship, or to create
between Director and Company any other form of legal association or arrangement
which imposes liability upon one party for the act or failure to act of the
other party.
13. Assignment. This Agreement shall be binding upon the parties hereto, the
heirs and legal representatives of Director and the successors and assigns of
Company. Director may not assign or otherwise transfer any of his rights or
obligations under this Agreement without the prior written or electronic consent
of Company.
14. Notices. Except as set forth in (b) herein, any notice required, permitted
or intended to be given under this Agreement shall be in writing and shall be
deemed to have been given only if delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid to the appropriate
address shown below, or such revised address as is delivered to the other party
by the same means.
(a)  Notices to Company shall be sent to:




--------------------------------------------------------------------------------




Opiant Pharmaceuticals, Inc. Attn: Chief Executive Officer, 201 Santa Monica
Blvd., 5th Floor Santa Monica, CA 90401
(b)  Notices to Director shall be sent to the most recent address or email
address on file with Company.
15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements between the parties and may only be changed by agreement in
writing between the parties.
16. Construction. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without application of the principles
of conflicts of laws.
17. Counterparts; Signatures. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by email of a signed pdf or signed scanned document, and any signatures
contained therein shall be considered original signatures.
18. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.


IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.






OPIANT PHARMACEUTICALS, INC.
By: __/s/ Dr. Roger Crystal______________
Name: Dr. Roger Crystal
Title: Chief Executive Officer
Date: October 29, 2018


CRAIG A. COLLARD


By: ___/s/ Craig Collard_________________
Date: October 29, 2018




